Citation Nr: 0003277	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
and arm disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a scalp disorder, 
claimed as a hair loss.

6.  Entitlement to service connection for nosebleeds, as due 
to exposure to Agent Orange.

7.  Entitlement to service connection for black spots before 
eyes, as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Michael D. Lyons, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal arises from July 1997 and September 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran presented 
testimony at a video conference hearing at the RO in July 
1999.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed November 1992 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
PTSD; the veteran, who was notified of the decision, did not 
appeal that determination.

2.  The basis of the denial of service connection for PTSD in 
November 1992 was that service department records did not 
show that the veteran had engaged in combat with the enemy; 
his claimed active duty stressors were not verifiable; there 
was no credible supporting evidence that a claimed inservice 
stressor had actually occurred; and that the diagnosis of 
PTSD was based upon the unverified stressors.

3.  Some of the additional evidence received since the 
November 1992 decision bear directly and substantially upon 
the issue under consideration, and are, by themselves or in 
conjunction with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

4.  There is no evidence the veteran engaged in combat with 
the enemy.

5.  The veteran's claimed stressors are not verifiable.

6.  There is no current medical diagnosis of PTSD.

7.  There is no medical evidence of any currently diagnosed 
right shoulder or arm disorder.

8.  There is no competent medical evidence of a nexus between 
any right shoulder and arm disorder and an inservice injury 
or disease or any other incident of service.

9.  There is no medical evidence of any currently diagnosed 
stomach disorder.

10.  There is no competent medical evidence of a nexus 
between any stomach disorder and an inservice injury or 
disease or any other incident of service.

11.  There is medical evidence of current diagnoses of 
chronic obstructive pulmonary disease (COPD) and asthma.

12.  There is no medical evidence of a nexus between any 
currently diagnosed COPD or asthma and an inservice injury or 
disease or any other incident of service.

13.  There is no medical evidence of any currently diagnosed 
scalp or hair loss disorder.

14.  There is no medical evidence of a nexus between any 
scalp or hair loss disorder and an inservice injury or 
disease or any other incident of service.

15.  There is no medical evidence of any currently diagnosed 
nosebleed disorder.

16.  There is no medical evidence of a nexus between any 
nosebleed disorder and an inservice injury or disease or any 
other incident of service, including as due to exposure to 
Agent Orange.

17.  There is no medical evidence of any currently diagnosed 
black spots before the eyes.

18.  There is no medical evidence of a nexus between any 
black spots before the eyes and an inservice injury or 
disease or any other incident of service, including as due to 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1999).

2.  The evidence received since the November 1992 rating 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(b) (1999).

3.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  The veteran's claim for service connection for a right 
shoulder and arm disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a).

5.  The veteran's claim for service connection for a stomach 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).

6.  The veteran's claim for service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).

7.  The veteran's claim for service connection for a scalp or 
hair loss disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a).

8.  The veteran's claim for service connection for a 
nosebleed disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a).

9.  The veteran's claim for service connection for black 
spots before the eyes is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical evidence, 
as appropriate); and of a nexus between the inservice injury 
or disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


I.  New and material evidence

Initially, the Board notes the veteran, with his attorney 
representative, appeared at a video conference hearing at the 
RO in July 1999.  The veteran affirmatively accepted this 
hearing in lieu of an in-person hearing, as noted in the 
transcript of that hearing, which is of record.  During that 
hearing the veteran presented physical evidence, being 
pictures of the veteran in Vietnam, of water craft in 
Vietnam, and of a wounded American general.  The veteran's 
representative also indicated that a private medical 
examination report of the veteran, diagnosing PTSD, had been 
forwarded to the RO in July 1999.  The undersigned acting 
member of the Board, before whom the hearing was conducted, 
informed the veteran and his representative that the private 
medical examination report was not then in the claims file, 
and that both that report and the pictures should be sent 
directly to the Board in Washington, D.C., together with a 
waiver, by the veteran, of agency of original jurisdiction 
(AOJ/RO) consideration.  The undersigned also, as noted on 
page eleven of the hearing transcript, informed the veteran 
and his representative of the exact mailing address to which 
that evidence should be sent, to whom it should be sent, and 
that a cover letter, showing the claim number (which the 
undersigned noted to be the veteran's Social Security 
number), and brief explanation as to why the materials were 
being sent, should be included.  The undersigned also agreed 
to keep the record open for 30 days for the submission of 
this evidence.  A facsimile transmittal dated in August 1999, 
from the veteran's attorney representative, requested that 
the veteran's record be kept open an additional 30 days, to 
allow the veteran to submit additional medical evidence.  A 
notation on that report by the undersigned indicated that the 
record would be kept open until September 21, 1999, for 
submission of that evidence, and that the veteran should 
waive AOJ consideration of that evidence.  To date this 
evidence has not been associated with the veteran's claims 
file; accordingly, the veteran's claim must be adjudicated 
based upon the evidence now of record.

The November 1992 rating decision, denying the veteran's 
claim for entitlement to service connection for PTSD, became 
final when the veteran did not file a notice of disagreement 
within one year of the date he was notified of the 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown, 
5 Vet. App. 449, 450 (1993).  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  The exception to this is 
38 U.S.C.A. § 5108, which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  Any 
evidence found to be material under the former, more 
stringent test of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), would also have to be found to be material under the 
current, more flexible Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), standard.

The Board notes that by regulatory amendment effective June 
18, 1999, substantive changes were made to the criteria for 
determining service connection for PTSD, as set forth in 
38 C.F.R. §§ 3.304(f), to comply with the holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See 64 Fed. Reg. 32808 
(1999).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will adjudicate the veteran's claim under both the 
former and revised criteria.

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that  the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).

Under the revised criteria, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  38 C.F.R. § 4.125(a) provides that, if 
the diagnosis of a mental disorder does not conform to DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) or is not 
supported by the findings on the examination report, the  
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  See also generally Cohen, supra.

Accordingly, under either the former or revised criteria the 
diagnosis must conform to the criteria of DSM-IV, which, 
while replacing the former version, DSM-IIIR, in 1994, has 
been determined to be more liberal to the veteran than DSM-
IIIR.  Id.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  
38 C.F.R. § 3.304(f) (1997).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not 
combat-related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence which corroborate the veteran's testimony 
or statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

VA's General Counsel has indicated that the ordinary meaning 
of "engaged in combat with the enemy," requires that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  Such a determination is to be made on a 
case-by-case basis.  VAOPGCPREC 12-99 (October 18, 1999). 

If the RO concludes that the veteran's stressor statements 
are too vague for referral to the U. S. Army & Joint Services 
Environmental Support Group (ESG), now the U. S. Armed 
Service Center for Research of Unit Records (USASCRUR), the 
RO should request the veteran to provide additional specific 
information.  If the veteran fails to do so, or if the 
information subsequently provided by the veteran is still too 
vague for referral, submission to that agency is not 
required.  See generally Fossie v. West, 12 Vet. App. 1 
(1998).

In 1992, the veteran asserted a claim of entitlement to 
service connection for PTSD.  His DD Form 214 showed that his 
military occupational specialty had been as a water craft 
operator.  It also showed that the veteran served exactly one 
year with the United States Army in the Republic of Vietnam, 
and received the Vietnam Service Medal and Vietnam Campaign 
Medal with 60 device.  He did not receive any combat 
citations.  In support of his claim, the veteran alleged that 
he had had some stressful experiences while serving in 
Vietnam.  He did not report being present when anyone was 
wounded or killed, except for a vague reference to "wiping 
out every living thing" while going up and down the Mekong 
River to different ports.  At a VA psychiatric examination in 
April 1992, the diagnosis was PTSD, based upon the veteran's 
unverified stressors.

In a new and material claim, in order to be "material," the 
evidence submitted must be probative as to the basis of the 
prior final disallowance of the claim, and the evidence to be 
reviewed is that which has been submitted since the last 
final decision that disallowed the claim on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
evidence presented or secured since the November 1992 
decision will be reviewed by the Board to determine whether 
new and material evidence has been submitted to reopen the 
veteran's claim.

The evidence submitted since the RO's November 1992 decision 
is comprised of: an undated newspaper photograph of a wounded 
199th Light Infantry Brigade general south of Saigon, which 
indicated the general had been wounded when his command boat 
was hit by an enemy rocket-grenade; a January 1997 statement 
from the veteran stating that he was also in the 199th, and 
that he was in a boat that was tied up with the wounded 
general's boat; his February 1998 VA Form 9 substantive 
appeal, wherein he contends his statements and the photograph 
of the wounded general confirm he was a water craft operator 
and that the stressor occurred; January 1997 to April 1998 VA 
treatment and PTSD group counseling reports, including a May 
1997 physical and mental examination report, by a Medical 
Doctor, which contains an assessment of "rule out [PTSD]"; 
a transcript of the veteran's April 1998 hearing at the RO; 
and a transcript of the veteran's July 1999 video conference 
hearing.

Since the veteran testified at two hearings in a little over 
one year, much of his testimony during the July 1999 hearing 
is repetitious of that of April 1998.  For the sake of 
brevity, the Board will set forth only the testimony of the 
April 1998 hearing which is not repetitious with that of the 
July 1999 hearing.

During the April 1998 hearing the veteran testified that he 
was in Vietnam for one year; that there was normally a four 
man crew on his water craft; that the craft was 32 x 14 feet; 
that it was mounted with two guns, one a 250 and the other a 
260; that the men also had their M-16 rifles with them on the 
boat; that in addition to hauling supplies, etc., they 
occasionally performed reconnaissance patrols along the 
river; that his barracks was 6-7 miles from Saigon; that he 
cannot hold a job for more than 6 months; that he has no 
friends; that he goes once a month, for one hour, to PTSD 
group sessions; and that he personally saw no comrades 
wounded or killed; that his barracks compound was mortared 
and rocketed on many occasions; and that he once found 
shrapnel in his barracks bunk.  His wife testified that she 
and the veteran were married in 1965.

During his July 1999 hearing the veteran testified that his 
biggest problem was sleep depravation; that he was up most of 
the night, every night; that he thinks about the killing in 
Vietnam; that he sleeps very little during the day; that he 
sleeps about 3 hours, at most, each night; that he has 
nightmares of getting shot, or of being mortared or rocketed; 
that he dreams of being on water and being mortared or 
rocketed, and of having to get permission to fire back; that 
after these dreams he wakes up shaking and with cold chills; 
that his boat went up and down the delta of the Mekong River; 
that he was the coxswain or "driver" of the water craft; 
that he hauled troops, ordinance, and military equipment, 
including napalm and Agent Orange; that he engaged in combat 
with the enemy many times, firing the "50's and 60's"; that 
when he saw dead bodies in the water, they had to be shot up 
and taken into the boat to make sure they were not "booby-
trapped'; that he began going to VA groups sessions just 
within the previous year; that his nightmares began around 
1971; that he did not apply for service connection for PTSD 
prior to 1992 because he did not need the money; that he has 
never wanted to be around many people; that he has memory 
problems; that he sometimes isolates himself in his room , 
shuts the door, and draws the curtains; that his boat was 
right next to a general's, who was wounded; that he takes 
"nerves" pills, but that they do not work; that people were 
killed at his compound and on boats on the river delta; that 
snakes were all around and in his compound; that he was in 
Vietnam in 1968; and that helicopters sometimes accompanied 
his boat.  His spouse testified as to the veteran's PTSD 
symptoms; that she knew her husband prior to his active duty 
service; and that he had no sleep problems prior to service.  
The veteran also brought photographs taken in Vietnam to the 
hearing, which, according to the testimony, showed the 
veteran's boat and the veteran.  He also brought the picture 
of the wounded general which he had submitted in January 
1997.

Initially, the Board finds that most of the additional 
evidence (other than certain portions of the hearings 
testimony) is new evidence, in that it has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant of previously submitted evidence.  
While the only material evidence is the photograph of the 
wounded general and the veteran's statements that he was 
present at the time the general was wounded, this evidence 
compels that the veteran's claim for service connection for 
PTSD be reopened.  For the following reasons, however, the 
veteran's claim must be denied as not well grounded.

A November 1992 RO decision denied service connection for 
PTSD on the basis that the veteran's service medical records 
revealed no complaints of, or treatment for PTSD; that there 
was no evidence of a psychosis within one year of the 
veteran's discharge; that there was no evidence the veteran 
engaged in combat with the enemy; that the veteran's claimed 
stressors were too vague for submission to the U. S. Army & 
Joint Services Environmental Support Group (ESG), now the U. 
S. Armed Service Center for Research of Unit Records 
(USASCRUR); and that the April 1992 diagnosis of PTSD was 
based upon the veteran's unverified history.  The Board notes 
that the veteran did not report the stressor of the wounded 
general, and of his boat being tied alongside the general's 
boat at that time, during this examination.

In the present case, while the veteran's statements are 
accepted as true for purposes of determining whether he has 
submitted a well-grounded claim for service connection for 
PTSD, see generally Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the picture of the wounded general, together with the 
veteran's statements, are not conclusive of a determination 
that the veteran engaged in combat with the enemy.  Thus, the 
Board finds that the veteran did not engage in combat with 
the enemy, and that his claimed stressors would have to be 
verified to support service connection for PTSD.  See Fossie 
v. West, 12 Vet. App. 1, 6 (1998); Gaines v. West, 11 Vet. 
App. 353, 358-360 (1998); VAOPGCPREC 12-99 (October 18, 
1999).  

However, the veteran's claim for service connection for PTSD 
is not well grounded, simply because nowhere in the 
additional evidence is there a diagnosis of PTSD.  A July 
1997 psychiatric examination report of the veteran indicates 
a diagnosis of "rule out PTSD."  As noted above, however, 
the former and revised § 3.304(f) require either medical 
evidence establishing a clear diagnosis of the condition, or 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999).  Neither of these criteria have 
been met.  As to the 1992 PTSD diagnosis, the Board notes 
that a diagnosis of PTSD, related to service, based upon an 
examination which relied on an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  Also, as to a current PTSD 
diagnosis, the United States Court of Appeals for the Federal 
Circuit (Fed. Cir.) has indicated that there must be medical 
evidence of a current PTSD disability, as opposed to past 
medical evidence diagnosing such a disability, in order for a 
claim to be well grounded.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998).

The Board notes that VA does not have a duty to assist the 
veteran in the development of his claim absent submission of 
evidence sufficient to well ground his claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  In Morton v. West, 12 
Vet. App. 477 (1999), the Court essentially held that the 
provisions of Manual M21-1 were, for the most part, only 
interpretive provisions designed to facilitate the execution 
of 38 U.S.C.A. and 38 C.F.R., and were not intended to create 
new rights in conflict with the statutes or regulations.  To 
that extent, the Court held the provisions of M21-1 that 
conflict with 38 U.S.C.A. § 5107(a), as to the development of 
a claim prior to a finding of well groundedness, were of no 
force and effect.  The Court specifically held that, absent 
the submission and establishment of a well grounded claim, VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  See also Horne v. West, 11 
Vet. App. 9 (1998) (per curiam); Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).  Subsequently, in August 1999, by VBA 
Letter 20-99-60, the Veterans Benefits Administration 
rescinded those sections of Manual M21-1 which instructed VA 
to fully develop a claim before deciding whether or not it 
was well grounded.

In any event, even were VA to attempt to further develop the 
facts concerning the veteran's claimed stressors, submission 
of the veteran's statement and the other material concerning 
the wounding of a general to the USASCRUR would not provide 
the evidence crucial for a determination of combat status; 
that the veteran was in a boat beside the general when the 
general was wounded.  See Fossie, supra.  The remainder of 
the veteran's claimed stressors are too general and vague to 
submit to the USASCRUR for verification, as was noted by the 
RO.  See Fossie, supra.  The RO based that conclusion on the 
guidelines supplied by the USASCRUR: that USASCRUR researches 
records only if the veteran has stated specific stressing 
experiences; that they must know the unit down to the lowest 
possible level and the approximate dates of the incidents; 
and that general stressors, especially the "feeling of 
death" or "feeling of helplessness," are not verifiable 
through combat records.  The Board notes the record indicates 
the veteran was notified in February 1997 that more detail as 
to his claimed stressors was required, and forwarded a 
stressor form for him to complete and return.  Id.  To date 
there has been no response to this notice.

In sum, as there is no current diagnosis of PTSD, and the 
claim is not well grounded, VA is prohibited from submitting 
the veteran's new stressor to the USASCRUR for verification.  
The Board also notes that even if the veteran engaged in 
combat with the enemy, thus affording the benefit of 
38 U.S.C.A. § 1154(b), and satisfying the criteria of an 
inservice stressor, the veteran's claim would still be not 
well grounded, as there is no current diagnosis of PTSD.  The 
Board notes that there has been no additional evidence 
submitted which indicates the veteran was diagnosed with PTSD 
during his active duty service, or that a psychosis was 
manifested to a compensable degree within one year of his 
discharge.

The only evidence of record which alleges that the veteran's 
has PTSD, and that it is related to his active duty service, 
are the veteran's own statements during his hearings and in 
the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the diagnosis or 
etiology of PTSD; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

Accordingly, the veteran's claim for service connection for 
PTSD must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f); Cohen, Gilpin, Morton.

II.  Direct service connection claims

The veteran's service medical records (SMR's) do not reveal 
any complaints of, or treatment for, any stomach, lung, or 
scalp (including loss of hair) problems.  His July 1967 
induction medical history report indicated he checked the 
"yes" box, indicating that he previously had, or then had, 
dizziness or fainting spells, sinusitis, asthma, high or low 
blood pressure, stomach, liver, or intestinal problems, 
painful or "trick" shoulder or elbow, and coughed up blood.  
The veteran explained he had occasional arthralgia (seasonal) 
in his right shoulder; that he took no medication for his 
asthma; and that he had postural vertigo.  August 1968 
medical records corroborate the veteran's contention of an 
inservice injury when he fell between two boats, but contain 
complaints only as to the right side of his abdomen, or his 
rib cage.  There are no further treatment reports in his 
service medical records as to any residuals of that injury.  
His May 1969 discharge physical examination report indicated 
that, upon clinical evaluation, his head, face, neck, scalp, 
nose, sinuses, lungs and chest, heart, vascular system, 
abdomen and viscera, upper extremities, skin, and neurologic 
systems were found to be normal.  There were no complaints on 
this report, or on his May 1969 medical history report, of 
any physical problems.

A May 1991 VA examination report noted only a midline 
abdominal hernia and an anxiety disorder.  There were 
specific findings of a normal musculoskeletal system, a 
normal neurological system, a normal abdomen, a normal chest 
and respiration, a normal nose, and no dermatitis about the 
head.  The veteran reported no other complaints.

A May 1997 VA chest X-ray report indicated no acute disease 
in the chest.  A May 1997 VA CT scan of the head contained an 
impression that the examination was negative for any 
abnormalities.  During a May 1997 VA examination at the a 
medication clinic, which was performed by a medical doctor, 
the assessments were: alcohol abuse, in remission long-term; 
dysthymia, rule out PTSD; chronic obstructive pulmonary 
disease (COPD); asthma; and adult onset diabetes mellitus.  
The report also indicated the veteran reported asthma since 
childhood.

During the veteran's April 1998 hearing he testified he had 
sought no treatment for his hair loss.  During his July 1999 
video conference hearing, he testified his nosebleeds started 
after his active service; that it "just starts bleeding" 
without a precipitant; that it doesn't happen often; that he 
had no nosebleed problems prior to service; and that he 
thinks "chemicals" in Vietnam caused this.  As to his 
scalp, or hair loss complaint, he testified that his hair 
fell out "in globs" after service, and then would grow 
back; that this didn't happen prior to his active duty 
service; that nothing was poured or dropped on his head 
during service; that he was in areas in Vietnam that had been 
sprayed; and that he was not around asbestos after service.  
As to the black spots before his eyes, he testified that sees 
"black bugs or something flying around," and that he 
sometimes swats at them; that he wears glasses; that he has 
been seeing these spots for 15-20 years; and that they began 
after his active service.  As to his right shoulder and arm, 
he testified that he was hurt when he fell between two boats; 
that he did not seek medical attention (but see SMR's); that 
he believed he also broke some ribs; and testified as to his 
current right shoulder and arm symptoms.  As to his lung 
disorder, he testified it made it hard to breath; that he was 
not around pesticides before or after service; that he did 
not have a breathing problem prior to his active service (but 
see SMR's); that his problem began within two years of his 
discharge; and testified as to his current lung symptoms.  As 
to his stomach, he testified only as to pain in that area.  
His wife testified the veteran takes diabetes and lung 
medication, and uses a kind of respirator; that he had both 
private and VA treatment for his breathing; and that she 
believed his breathing problem was related to his active 
service.

A thorough review of the evidence, including April and May 
1991 VA examination reports and January 1997 through April 
1998 VA treatment reports, reveals no medical evidence of any 
current right shoulder or arm disabilities or diagnoses, no 
stomach or abdomen disabilities or diagnoses other than a 
non-service connected hernia, no lung disability or diagnoses 
other than COPD and asthma, no scalp or hair loss disability 
or diagnoses, no nosebleed disability or diagnoses, and no 
"black spots before the eyes" disability or diagnosis.  As 
there is no medical evidence of a current diagnosis of any 
disability for which the veteran claims service connection, 
except COPD and asthma, and there is no medical evidence of a 
relationship between COPD/asthma and the veteran's active 
duty service, the claims for service connection for those 
disabilities are not well grounded.

Indeed, the only evidence of record which alleges that the 
veteran has current right shoulder and arm, stomach, lung, 
scalp or hair loss, nosebleed, or "black spots before the 
eyes" disabilities, and that they were the result of an 
inservice injury or disease, are the veteran's and his 
spouse's own statements during his personal hearings and in 
the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes that neither the veteran nor his spouse, as lay 
persons, are qualified to offer opinions regarding the 
diagnosis or etiology of these disabilities.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claims for 
direct service connection for a right shoulder and arm 
disorder, a stomach disorder, a lung disorder, a scalp 
disorder, claimed as hair loss, for a nose disorder, claimed 
as nosebleeds, and for "black spots before the eyes," must 
be denied as not well grounded.  See Epps, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

III.  Agent Orange claims

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.307 (a)(6) (1999), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, a 
veteran with service in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent if that 
veteran has a disease that is listed in those sections, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  However, for the presumption of 
exposure to herbicides in Vietnam to attach, there must be a 
showing that the veteran has been diagnosed with a disease 
referenced in either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
Significantly, however, neither a nosebleed disorder nor 
"black spots before the eyes" are among those disorders 
which may be presumed to have resulted from such exposure.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma [see 38 C.F.R. § 3.313(b)], acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for hepatobiliary cancers, nasal/nasopharyngeal 
cancer, bone cancer, female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, leukemia, abnormal 
sperm parameters and infertility, cognitive and 
neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, gastrointestinal tumors, 
bladder cancer, brain tumors, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 61 Fed. 
Reg., No. 154, 41442-41449 (1996).  By a notice published on 
November 2, 1999, after consideration of new scientific 
studies published since the publication of the above notice, 
and updates of scientific studies previously reviewed, the 
Secretary confirmed that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, is not warranted for those diseases.  
See 64 Fed. Reg., No. 211, 59232-59243 (1999).

As nosebleeds or "black spots before the eyes" are not 
diseases approved for service connection under the statute 
and regulation, the veteran's claim for presumptive service 
connection for these conditions, as due to exposure to Agent 
Orange, must be denied as not well grounded.  Without the 
benefit of presumptive service connection, the veteran is 
obligated to submit an otherwise well-grounded claim.  See 
Darby v. Brown, 10 Vet. App. 243, 246 (1997).

The veteran's service medical records contain no evidence of 
complaints of or treatment for any nosebleed, or "black 
spots before the eyes" disorders.  His May 1969 separation 
physical examination report indicates that, upon clinical 
evaluation, all systems were found to be normal.  The veteran 
also reported no past history or current complaints of 
nosebleeds or "black spots before the eyes" on his May 1969 
separation medical history report.

The Court has held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  See McCartt, 12 Vet. App. at 168.

A May 1997 CT scan of the head contains an impression that 
the examination was negative for abnormalities.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a) was diagnosed or manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

During the veteran's July 1999 videoconference hearing he 
testified that he sees "black bugs" or something "flying 
around"; that he sometimes "swats" at them; that he wears 
glasses; that he has had these complaints for 15-20 years; 
and that they began after his active duty service.

Thus, the Board finds no medical evidence of record of any 
current nosebleed, "black spots before the eyes" disorder.  
Hence, there is no medical evidence of record containing an 
opinion relating any nosebleed or "black spots before the 
eyes" disorder with the veteran's active duty service.

Indeed, the only evidence of record which alleges that any 
nosebleed or "black spots before the eyes" disorders are 
the result of an inservice injury or disease are the 
veteran's own statements during his personal hearings and in 
the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of these disorders; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Jones, Espiritu, Heuer, Grottveit, LeShore, all supra.

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim for service connection 
as due to exposure to Agent Orange requires medical evidence 
of a disability approved for presumption of service 
connection based on exposure to herbicides, and as a well 
grounded claim for direct service connection requires medical 
evidence of a current disability and of a nexus between an 
inservice injury or disease and the current disability in 
order to be plausible, as noted above, and no such evidence 
has been submitted, the veteran's claim for service 
connection for nosebleeds or "black spots before the eyes" 
must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight, supra; Robinette, supra.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for PTSD, the appeal 
is granted to that extent.

Service connection for PTSD is denied.

Service connection for a right shoulder and arm disorder is 
denied.

Service connection for a stomach disorder is denied.

Service connection for a lung disorder is denied.

Service connection for a scalp disorder, claimed as a hair 
loss, is denied.

Service connection for nosebleeds is denied.

Service connection for black spots before eyes is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

